Citation Nr: 0832357	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 
2005 for the grant of service connection for a hiatal hernia 
with gastroesophageal reflux.

2.  Entitlement to an increased disability rating for 
service-connected hiatal hernia with gastroesophageal reflux, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left 
shoulder, currently evaluated as 20 percent disabling.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history 

The gastrointestinal claim

In October 2002, the RO denied the veteran's claim of 
entitlement to service connection for a "stomach injury".  
The veteran appealed, and in a May 2005 decision the Board 
denied the veteran's claim.  The veteran did not appeal the 
Board's decision.  

In July 2005, the veteran filed a claim seeking entitlement 
to service connection for a gastroesophageal condition.  His 
claim was denied by the RO in May 2006, and he initiated an 
appeal.  In December 2006, the RO issued a rating decision 
which granted the veteran's claim.  A 10 percent disability 
rating and a July 13, 2005 effective date were assigned.  In 
February 2007, the veteran's representative filed a notice of 
disagreement with respect to the assigned disability rating 
and effective date.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  In the April 2007 statement of the case, 
the assigned effective date was changed to July 1, 2005 based 
on a statement from A.G., M.D. which was considered to be an 
informal claim.  
The veteran has continued to express disagreement with the 
assigned disability rating and effective date.  He has 
perfected an appeal as to these issues.  
The left shoulder and PTSD claims

The RO granted service connection for degenerative joint 
disease of the left shoulder in a September 2002 rating 
decision.  A 20 percent disability rating was assigned.  

In January 2005, the veteran filed a claim seeking an 
increased rating for his service-connected left shoulder 
disability.  The following month, he submitted a letter 
amending his claim to include entitlement to service 
connection for PTSD.  In an August 2005 rating decision, the 
RO continued the 20 percent disability rating previously 
assigned for the  left shoulder disability and denied the 
PTSD claim.  The veteran has perfected an appeal of that 
decision. 

Remanded issues

The issues of entitlement to increased ratings for 
degenerative joint disease of the left shoulder and hiatal 
hernia with gastroesophageal reflux and entitlement to 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a gastrointestinal disability, claimed as a "stomach 
injury", was denied by the Board in a May 2005 decision.  
The veteran did not appeal that decision. 

2.  The veteran submitted an informal claim seeking 
entitlement to service connection for a hiatal hernia on 
April 13, 2005.

3.  Service connection for a hiatal hernia with 
gastroesophageal reflux was granted by the RO, effective July 
13, 2005 and later effective July 1, 2005. 


CONCLUSIONS OF LAW

1.  The May 2005 Board decision is final.  8 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1104 (2007).

2.  The criteria for an effective date of April 13, 2005 for 
the grant of service connection for a hiatal hernia with 
gastroesophageal reflux have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than July 1, 
2005 for the grant of service connection for a hiatal hernia 
with gastroesophageal reflux.

The veteran seeks entitlement to an effective date earlier 
than July 1, 2005 for the grant of service connection for a 
hiatal hernia with gastroesophageal reflux.  As is discussed 
elsewhere in this decision, the issues of entitlement to an 
increased rating for a hiatal hernia and a left shoulder 
disability, as well as entitlement to service connection for 
PTSD are being remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Additionally submitted evidence

After the veteran's appeal had been certified to the Board, 
additional medical evidence.  As discussed more thoroughly in 
the Remand portion of this decision, pursuant to 38 C.F.R. 
§ 20.1304(c), the veteran must submit a written waiver of 
such evidence, otherwise the new evidence along with the 
claims file must be referred back to the RO for 
consideration.  [Indeed, this is one of the reasons why the 
veteran's increased rating claims are being remanded.]  
However, section 20.1304(c) also requires that such evidence 
must be 'pertinent' to the claim.  
The Board finds that the additionally submitted records are 
not pertinent to the veteran's earlier effective date claim 
because they do not address the crucial matter of when the 
veteran filed a claim, formal or informal, for service 
connection for a gastrointestinal disability.  Thus, the 
Board has determined that the evidence does not require 
referral to the RO nor does it require a waiver signed by the 
veteran in order to adjudicate the veteran's earlier 
effective date claim. 

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. Crucially, the 
veteran was informed of VA's duty to assist him in the 
development of his earlier effective date claim in a letter 
dated April 27, 2007, whereby the veteran was advised of the 
provisions of the VCAA.

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the outcome 
of this earlier effective date claim depends exclusively on 
documents which are already contained in the veteran's VA 
claims folder.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter 
the evidentiary or procedural posture of this case.

In the absence of potential additional evidence, no notice is 
necessary. 
 See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].  In 
addition, the veteran is represented by an attorney, the 
tenor of whose communications lead the Board to believe that 
he is familiar with the requirements of the VCAA.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) [holding 
that an appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  He has declined to exercise his option of a personal 
hearing with a Veterans Law Judge.

In short, the Board believes that the issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).



Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2007).

Factual background

The first evidence of record indicating that the veteran was 
seeking service connection for a gastrointestinal condition 
comes from an April 1998 report of contact.  The veteran's 
claim was adjudicated by the RO and denied in October 1998.  
The veteran did not appeal that decision.

In November 2001, the RO informed the veteran that it would 
be reviewing his claim of entitlement to service connection 
for a stomach injury based on the then-recent passage of the 
VCAA.  Cf. § 7 of the VCAA.  The veteran's claim was 
readjudicated and denied in an October 2002 rating decision.  
The veteran timely appealed the RO's decision to the Board, 
where, in May 2005 the claim was again denied.  The veteran 
did not appeal the Board's decision.

On July 13, 2005, the veteran submitted a medical opinion 
from A.B.A., M.D. which stated that the veteran suffered 
severe trauma to the abdomen during his military service and 
that this trauma "could have contributed to the rupture of 
[his] diaphragm and a hiatal hernia."      

In December 2006, the RO granted service connection for 
hiatal hernia with gastroesophageal reflux and established 
July 13, 2005 as the effective date for the grant of service 
connection.  The July 13, 2005 date was chosen since it was 
the date the RO received the statement from Dr. A.B.A. which 
was considered to be an informal claim.   See 38 C.F.R. 
§§ 3.155, 3.157 (2007).  

In the April 2007 statement of the case, the RO changed the 
assigned effective date to July 1, 2005 based on a statement 
from A.G., M.D. which was considered to be the first 
indication of a reopened claim for this condition. 

Analysis 

The veteran is seeking entitlement to an effective date 
earlier than July 1, 2005 for the grant of service connection 
for hiatal hernia with gastroesophageal reflux.  

Initial matter - CUE argument

In an October 2007 notice of disagreement, the veteran's 
representative argued that the RO committed clear and 
unmistakable error (CUE) in the December 2006 decision for 
failing to grant an effective date of July 1, 2005 for a 
hiatal hernia. 

CUE claims involve prior RO final decisions only.  See 
38 C.F.R. § 3.105 (2007).  The December 2006 decision is 
currently before the Board.  That decision is not final and 
therefore cannot be the subject of a CUE claim.  The 
contention is meritless.  

No CUE motion has been presented concerning the May 2005 
Board decision.  
See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et 
seq. (2007).  Nor has any claim of CUE been made concerning 
any prior RO decisions, which in any event are subsumed in 
the May 2005 Board decision.  See 38 C.F.R. § 20.1104 (2007); 
see also Olson v. Brown, 5 Vet. App. 430, 432-33 (1993); 
Talbert v. Brown, 7 Vet. App. 352, 355 (1995) [prior RO 
decisions which are affirmed by the Board are subsumed by the 
final appellate decision].  

[In the November 2007 notice of disagreement the veteran's 
representative also argued that the RO failed to accord the 
veteran's statements proper weight, that the RO substituted 
its opinions for those contained in the record and that the 
VA examination afforded to the veteran was inadequate.  Since 
these arguments concern the veteran's increased rating 
claims, which is being remanded for further development, the 
Board need not address them here.] 

Discussion 

The veteran contends that his service-connected hiatal hernia 
with gastroesophageal reflux is entitled to an earlier 
effective date.  He has not been specific as to when and why 
an earlier effective date should be assigned.  

As set forth above, effective dates are largely governed by 
when claims are filed.  As an initial matter, therefore, the 
Board must identify the date on which the veteran's claim for 
service connection was received.  See 38 C.F.R. § 3.400 
(2007).  

As noted above, the veteran has been assigned a July 1, 2005 
effective date based on the receipt of a statement from Dr. 
A.G.  In establishing this effective date, the April 2007 SOC 
stated: "[w]e have assigned an earlier effective date of 
July 1, 2005, the date we received the statement from Dr. 
[A.G.] which is considered to be an informal claim."  

As an initial matter, the Board notes that the April 11, 2005 
statement from Dr. A.G. is clearly an informal claim.  The 
statement displays an intent to apply for service connection 
and clearly identifies the benefit sought.  See 38 C.F.R. 
§§ 3.155, 3.157(2007).      

In the April 2007 SOC, the RO stated that Dr. A.G.'s letter 
was received on July 1, 2005.  While a copy of Dr. A.G.'s 
letter was indeed received by the RO on July 1, a careful 
review of the record indicates that the original statement 
was received on April 13, 2005, as evidenced by a VARO date 
stamp on its reverse side.  [There is a second date stamp on 
that document, that of the state service organization also on 
April 13, 2005, which may have led to misidentification of 
the original filing date.]  

The Board has reviewed the veteran's VA claims folder and can 
find no indication of record that there was a pending, 
unacted upon application of entitlement to service connection  
prior to April 13, 2005.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  Neither the veteran nor his 
representative have pointed to any medical record or any 
communication to VA which could serve as an application to 
reopen the previously-denied claim.  Any prior claims in the 
record were acted upon by the RO and were ultimately disposed 
of by the Board in its May 2005 decision. 

Accordingly, the Board concludes that the veteran filed a 
claim of entitlement to service connection for service 
connection on April 13, 2005.  That being the case, service 
connection should be granted as of that date.  See 38 C.F.R. 
§ 3.400 (2007).

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that an effective date of April 13, 2005 is the 
earliest effective date assignable for service connection as 
a matter of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).  The appeal as to this issue is 
accordingly allowed to that extent.


ORDER

An effective date of April 13, 2005 for the award of service 
connection for a hiatal hernia with gastroesophageal reflux 
is granted. 




REMAND

2.  Entitlement to an increased rating for service-connected 
hiatal hernia with gastroesophageal reflux, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left shoulder, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

Reasons for remand 

VCAA notice

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

Although the veteran received a VCAA notice letter in January 
2007 which advised him that an increase in disability must be 
shown for an increased rating, the letter did not provide the 
veteran with specific knowledge of what the evidence must 
show in order to obtain a higher rating.  Where an increase 
in disability rating requires objective medical findings, 
such as specific range of motion findings, notice of the 
specific criteria should be provided.  Notice of this kind 
was not contained in the January 2007 VCAA letter.  
See Vazquez-Flores, supra. 

The tenor of the veteran's submissions to VA do not reflect 
that the veteran had actual knowledge of what is required for 
an increased disability rating.  
Cf. Vazquez-Flores, at 48, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  A corrective notice must be 
provided.

SSA records

In March 2006 the veteran submitted a Social Security 
Administration Notice of Award letter.  This letter indicates 
that the veteran became entitled to Social Security Benefits 
in March 2005 but does not provide the basis for such award.  
Currently, the evidence of record does not indicate why the 
veteran was awarded Social Security Benefits.  Medical 
records associated with any such decision may shed light on 
the nature of the veteran's claimed disabilities.  An effort 
should therefore be made to obtain such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from Social Security 
Administration (SSA) and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits].  

Additionally submitted evidence

After the RO issued a supplemental statement of the case in 
July 2007, additional evidence concerning the veteran's 
hiatal hernia and left shoulder disabilities was submitted in 
the form of private medical treatment records and a January 
2008 VA examination report.  This evidence was not previously 
associated with the veteran's claims folder, it has not been 
considered by the RO, and no waiver of initial RO 
consideration is currently of record.  See 38 C.F.R. §§ 19.9, 
20.1304 (2007).  
Without a written waiver of initial RO consideration of the 
additional records, the issues of entitlement to an increased 
rating for a left shoulder and hiatal hernia disability must 
be returned to the agency of original jurisdiction for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation allowing the 
Board to consider additional evidence without remanding case 
to the agency of original jurisdiction for initial 
consideration was invalid].

Accordingly, the case is REMANDED for the following action:

1. VBA should send the veteran a 
corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  A copy of the letter 
should be sent to the veteran's 
representative.

2.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  Any notice 
from SSA that these records are not 
available should be noted in the veteran's 
claims folder.

3.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran and his 
attorney with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


